FILED
                                                                      MARCH 10, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )        No. 36428-3-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
TIMOTHY BRYANT BLOCHER,                        )        UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       SIDDOWAY, J. — Timothy Blocher appeals convictions of three counts of felony

violation of a no-contact order and two counts of bail jumping. We affirm his

convictions for felony violation of a no-contact order, reverse his convictions for bail

jumping, and remand for resentencing.

                    FACTS AND PROCEDURAL BACKGROUND

       Timothy Blocher was romantically involved with Jeanne Malinosky for a time but

it ended badly, and Ms. Malinosky obtained a no-contact order against Mr. Blocher in

November 2015. He violated the order several times. An April 2016 violation—his

third—was charged in Kittitas County Superior Court cause no. 16-1-00102-4 (hereafter

“the 102-4 matter”). Ms. Malinosky’s report of additional violations in August 2016 led

to the four felony violations charged below.
No. 36428-3-III
State v. Blocher


       The charges in this case were filed after Ms. Malinosky called police to report that

Mr. Blocher had contacted her through Facebook, a social media platform. Ellensburg

Patrol Officer Josh Ingraham confirmed that the no-contact order in place against Mr.

Blocher prohibited electronic communication and responded to her complaint.

       Officer Ingraham used Ms. Malinosky’s cell phone to look at her news feed,1

which contained an August 3 notification of a Facebook group called “Hope you guys are

alright!” whose members were initially Ms. Malinosky, “Timothy Bryant Blocher,” and

Don Glenn, a mutual friend of Ms. Malinosky’s and Mr. Blocher’s. Her news feed

included several postings to the group thereafter, as well as a notification that Mr. Glenn

left the group on August 4. Ms. Malinosky claimed she had not joined the “Hope you

guys are alright!” Facebook group and later testified it had just “pop[ped] up on [her]

screen.” Report of Proceedings (RP) at 328.

       Officer Ingraham took several photographs as he scrolled through messages and

postings in Ms. Malinosky’s news feed. The officer also phoned Mr. Blocher, who

confirmed that “Timothy Bryant Blocher” and the profile picture that appeared in the




       1
         Facebook uses the term “news feed” to describe a constantly updating list of
status updates, photos, videos, links, app activity, and likes from people, pages and
groups that a user follows on Facebook. See How News Feed Works, FACEBOOK,
https://www.facebook.com/help/1155510281178725 [https://perma.cc/A3S9-
LZN2].

                                             2
No. 36428-3-III
State v. Blocher


group posts in Ms. Malinosky’s news feed were the name and profile picture Mr. Blocher

used on Facebook.

       Based on the information provided by Ms. Malinosky and obtained from her

cellphone, the State charged Mr. Blocher with the following four counts of violating the

no-contact order:

                    Date of offense                     Offense conduct

       Count 1      August 3, 2016    Setting up a Facebook group, “Hope you guys are
                                      alright!” and establishing himself, Ms. Malinosky,
                                      and Don Glenn, a mutual friend, as group members

       Count 2      August 3, 2016    Posting song lyrics to the group

       Count 3      August 4, 2016    Posting “miss ya” to the group

       Count 4      August 5, 2016    Posting a thumbs-up emoji to the group

Clerk’s Papers (CP) at 1-2.

       Mr. Blocher’s trial dates in this matter and the 102-4 matter were continued many

times for several reasons. One reason was medical care for a severe bone infection Mr.

Blocher suffered in his toes and foot. On February 27, 2018, the 102-4 matter proceeded

to a two-day jury trial at the conclusion of which he was found guilty as charged. On

February 28, following the jury’s verdict, the trial court set the sentencing in that matter

for March 5, 2018, and ordered that this case would also be called on that date.

       At the outset of proceedings on March 5, the lawyers notified the trial court that

Mr. Blocher, who had been in jail on City of Ellensburg charges pending in district court,

                                              3
No. 36428-3-III
State v. Blocher


had been taken to the emergency room and then transferred to Harborview Medical

Center. The prosecutor reported that the district court released Mr. Blocher with an order

to contact the probation office when he was released from Harborview. Based on defense

counsel’s report that he expected Mr. Blocher to be in the hospital for a couple of weeks,

the trial court granted the defense request to continue this matter and the 102-4 matter for

three weeks, to March 26.

       When the trial court called Mr. Blocher’s case on March 26, Mr. Blocher was

absent. His lawyer told the court:

       I confirmed with Dr. Fiorito’s nurse this morning that Mr. Blocher is still at
       Harborview. I—Mr. Blocher doesn’t know about this hearing today. He
       has been okay at calling me and left a message last Monday. I tried to—
       tried to call him on Wednesday and today the phone that he’s got in his
       room doesn’t have a message thing.

RP at 193 (emphasis added). The trial court issued bench warrants requested by the

prosecutor, who complained that Mr. Blocher had a history of not following court orders.

       Months later, in August 2018, Mr. Blocher appeared in court and the bench

warrant issued following the March 26 hearing was quashed. The prosecutor and a

probation officer informed the court that Mr. Blocher had been receiving treatment and

medical monitoring off and on during the prior several months, but there were times




                                             4
No. 36428-3-III
State v. Blocher


when he was released from medical care and could have contacted his probation officer,

but failed to do so.2

       Mr. Blocher’s lawyer responded that his client had “kept in very consistent contact

with me,” although he told the court again, as he had on March 26, that “as far as when

the warrant was issued last March, he didn’t know about that date.” RP at 201. He

added, “I hope I don’t have to become a witness in the . . . case; but I—I certainly will.”

Id. At the hearing’s conclusion, the trial court ordered Mr. Blocher held without bail in

the 102-4 matter and held on $100,000 bail in this matter. It set sentencing in the 102-4

matter for the following week and set the charges in this case for a status hearing and trial

in October.

       At or shortly after that August hearing, the State evidently informed Mr. Blocher’s

lawyer that it would move to add a charge of bail jumping for Mr. Blocher’s failure to

appear on March 26. On September 4, Mr. Blocher’s lawyer moved for leave to

withdraw as counsel, for the reason that he “had not advised Mr. Blocher of the court

date” and “is a witness to the charge of Bail jumping.” CP at 161. The court granted the


       2
         The probation officer, to whom Mr. Blocher was assigned on his city charges,
reported to the court that Mr. Blocher had been at Harborview from March 2 to April 2,
when he left against medical advice. He had been readmitted to Harborview on April 10
and released on April 13, and was admitted to the University of Washington on April 30
until about the beginning of June, when he was released to home. The probation officer
stated that she had made it very clear to Mr. Blocher’s lawyer that he needed to contact
her upon any release from the hospital, and “I have not heard from Mr. Blocher at all.”
RP at 206.

                                             5
No. 36428-3-III
State v. Blocher


motion and appointed new counsel for Mr. Blocher. The State thereafter amended the

information to add two charges of bail jumping for the nonappearance on March 26: one

count for the nonappearance in the 102-4 matter and another for the nonappearance in

this case.

       This case proceeded in October to a two-day jury trial. The State called Ms.

Malinosky and Officer Ingraham as witnesses to the no-contact order violation charges.

It called the Kittitas County deputy clerk to testify to Mr. Blocher’s absence from court

on March 26, and to his presence in court on February 28, 2016, when he was ordered to

appear in court on March 5 in this matter and the 102-4 matter. When cross-examined,

the clerk admitted that she did not know whether Mr. Blocher knew about the March 26

hearing. She admitted that according to court minutes, his lawyer claimed Mr. Blocher

was in the hospital that day.

       Mr. Blocher was the sole defense witness. He testified that he had not

communicated with Ms. Malinosky since January 2016. He told jurors that his and Ms.

Malinosky’s mutual friend, Don Glenn, started the “Hope you guys are alright!”

Facebook group in 2014, and included the two of them as members. Mr. Blocher

testified that he believed he posted the lyrics that appeared on Ms. Malinosky’s phone on

August 3, but he had been posting them for Mr. Glenn. He said he did not specifically

recall posting to the Facebook group, but he would not have expected Ms. Malinosky to

see the post if he had: he claimed he had “unfriended” her on Facebook in January 2016

                                             6
No. 36428-3-III
State v. Blocher


and “blocked” her sometime thereafter. RP at 429. Mr. Blocher testified that the “miss

ya” message was also meant for Mr. Glenn. As for the thumbs up emoji, Mr. Blocher

testified he inadvertently sent that message when turning off his phone.

       The jury found Mr. Blocher guilty of the first three counts of violating the no-

contact order and acquitted him of the fourth. It answered no to special verdicts asking if

Mr. Blocher and Ms. Malinosky were members of the same household. It found Mr.

Blocher guilty of both bail jumping charges.

       At sentencing, Mr. Blocher moved the court to arrest judgment of the bail jumping

counts on grounds there was no evidence he knew his appearance was required on March

26. Mr. Blocher’s lawyer explained that he could have called Mr. Blocher’s prior lawyer

to testify that Mr. Blocher was unaware of the March 26 date, but stated, “[W]hy would I

need to? The State had absolutely failed to meet its burden.” RP at 545. After reviewing

the to-convict instruction and hearing the arguments of counsel, the trial court concluded

that it was enough for the State to prove that Mr. Blocher was released with knowledge of

the requirement of an appearance on March 5.

       The State asked the trial court to run Mr. Blocher’s sentence in this matter

consecutive to his sentence in the 102-4 matter, while the defense asked for the sentences

to run concurrently. Following both requests, the following exchange occurred:

       THE COURT: . . . I have one question for Ms. Hammond. You—when
       you were presenting your argument a moment ago you made it sound like I
       can’t impose—that there was a legal impos—a legal prohibition of me

                                               7
No. 36428-3-III
State v. Blocher


       imposing concurrent sentence. Did I mishear that? Were you saying I
       should not—not that I cannot?
       [PROSECUTOR] HAMMOND: I’m—I am saying that the law presumes
       that when somebody is sentenced on two different cause numbers on
       different dates the presumption is consecutive.
       THE COURT: I think that’s true.
       [PROSECUTOR] HAMMOND: And not that you can’t order concurrent
       sentences; but the law presumes that they’re consecutive.

RP at 558.

       The court sentenced Mr. Blocher to a total of 41 months with credit for time

served and stated that the sentence would run consecutive to the sentence in the 102-4

matter. Mr. Blocher appeals.

                                           ANALYSIS

       Mr. Blocher makes seven assignments of error. We have reorganized them and

address only those that are dispositive.

I.     THE STATE’S EVIDENCE OF THE ESSENTIAL “KNOWLEDGE” ELEMENT OF ITS BAIL
       JUMPING CHARGES WAS INSUFFICIENT

       Several of Mr. Blocher’s assignments of error challenge his bail jumping

convictions. His challenge to the sufficiency of the evidence to prove the required

knowledge element is dispositive.

       Bail jumping has a knowledge element, but it falls short of intentional failure to

appear. RCW 9A.76.170(1) defines the crime of bail jumping:

       Any person having been released by court order or admitted to bail with
       knowledge of the requirement of a subsequent personal appearance before


                                              8
No. 36428-3-III
State v. Blocher


       any court of this state . . . and who fails to appear . . . as required is guilty of
       bail jumping.

The knowledge element the State must prove is that the defendant was “released . . . or

admitted to bail with knowledge of the requirement of a subsequent personal

appearance.” Id.

       The State is not required to prove that when the hearing date arrives, the defendant

still has it in mind. See State v. Ball, 97 Wn. App. 534, 536-37, 987 P.2d 632 (1999)

(finding knowledge where defendant signed a document that set the date for his next

court appearance). “‘I forgot’ is not a defense to the crime of bail jumping.” State v.

Carver, 122 Wn. App. 300, 306, 93 P.3d 947 (2004). The State must prove that a

defendant has been given notice to appear at his required court dates, however. State v.

Cardwell, 155 Wn. App. 41, 47, 226 P.3d 243 (2010) (citing State v. Fredrick, 123 Wn.

App. 347, 353, 97 P.3d 47 (2004)); cf. State v. Bryant, 89 Wn. App. 857, 870, 950 P.2d

1004 (1998) (“[B]ail jumping is not a per se offense. The State must prove beyond a

reasonable doubt that Bryant knew, or was aware that he was required to appear at the

hearing on December 8, 1994.”).

       “‘The test for determining the sufficiency of the evidence is whether, after

viewing the evidence in the light most favorable to the State, any rational trier of fact

could have found guilt beyond a reasonable doubt.’” State v. Witherspoon, 180 Wn.2d

875, 883, 329 P.3d 888 (2014) (quoting State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d



                                                9
No. 36428-3-III
State v. Blocher


1068 (1992)). A defendant’s claim of insufficient evidence admits the truth of the State’s

evidence and “‘all inferences that reasonably can be drawn [from it].’” State v. Condon,

182 Wn.2d 307, 314, 343 P.3d 357 (2015) (alteration in original) (quoting Salinas, 119

Wn.2d at 201). For a fact finder to reasonably draw inferences from proven

circumstances, the inference must be rationally related to the proven fact and reason and

experience must support the inference. State v. Bencivenga, 137 Wn.2d 703, 707, 974

P.2d 832 (1999). “‘A presumption is only permissible when no more than one

conclusion can be drawn from any set of circumstances.’” Id. at 708 (quoting State v.

Jackson, 112 Wn.2d 867, 876, 774 P.2d 1211 (1989)).

      In the 10 years since Cardwell was decided, this court has repeatedly applied its

holding that to prove bail jumping, the State must prove a defendant was given notice of

the required court date. E.g., State v. Boyd, 1 Wn. App. 2d 501, 517, 408 P.3d 362

(2017) (order stating defendant’s presence was required on a particular date, signed by

defendant, was sufficient evidence).3 The State cites no authority to the contrary. The


      3
         And see State v. Chappelle, No. 63416-0-I, 2011 WL 2775591 at *5, noted at 162
Wn. App. 1044 (2011) (evidence that defendant signed an order requiring him to appear
on January 22, 2008, was insufficient to prove bail jumping on January 23; no evidence
was presented that defendant knew his case had been held over for a day); State v.
Johnson, No. 51227-1-II, slip op. at 4 (Wash. Ct. App. Aug. 7, 2018) (unpublished),
https://www.courts.wa.gov/opinions/pdf/D2%2051227-1-II%20Unpublished
%20Opinion.pdf; State v. Leffler, No. 49788-3-III, slip op. at 12 (Wash. Ct. App. Jan. 23,
2019) (unpublished) (order setting a date for trial, signed by defendant, was sufficient
evidence), https://www.courts.wa.gov/opinions/pdf/D2%2049788-3-II%20Unpublished
%20Opinion.pdf; State v. Clark, No. 44642-1-II; slip op. at 12-13, (Wash. Ct. App. Dec.

                                            10
No. 36428-3-III
State v. Blocher


closest decision for the State, but ultimately not persuasive on these facts, is Division

Two’s unpublished decision in State v. Johnson, in which the State’s witness on the bail

jumping charge—the prosecutor who was present at the defendant’s arraignment—

testified that Johnson’s defense attorney was “good about” providing copies of court

orders to his clients and, while the prosecutor did not specifically recall that happening at

Johnson’s arraignment, he could not recall a time when defense counsel did not provide a

client with an order. No. 51227-1-II, slip op. at 4 (Wash. Ct. App. Aug. 7, 2018)

(unpublished), https://www.courts.wa.gov/opinions/pdf/D2%2051227-1-II

%20Unpublished%20Opinion.pdf. The Division Two panel found that evidence to be

sufficient.

       Here, the State offered no evidence that it was the practice of the lawyer

representing Mr. Blocher in March 2016, to notify his clients of court dates. It could not

have offered such evidence, knowing as it did that the lawyer had twice stated that he did

not inform Mr. Blocher of the date—and even withdrew as counsel in order to testify as a

defense witness. Without more, proof that a lawyer was aware of an appearance date is

not circumstantial evidence that his or her client was aware of the appearance date.


30, 2014) (unpublished) (evidence that trial court’s usual practice was to notify
defendants of court date when set was sufficient), https://www.courts.wa.gov/opinions
/pdf/D2%2044642-1-II%20Unpublished%20Opinion.pdf.
       Under GR 14.1, unpublished opinions have no precedential value, but may be
cited as nonbinding authorities and accorded such persuasive value as the court deems
appropriate.

                                             11
No. 36428-3-III
State v. Blocher


       The State’s suggestion that a defendant who fails to appear for one required court

date can be guilty of bail jumping for failing to appear, without notice, on a continued

date, is not supported by statutory language. RCW 9A.76.170(1) makes it a crime for a

person to fail to appear if he or she has knowledge of “the requirement of a subsequent

personal appearance”—not general knowledge that once charged, future court

appearances will be set and, if necessary, reset. There is no textual basis in RCW

9A.76.170(1) for making it the duty of a criminal defendant, on penalty of committing a

felony, to determine his or her next required court appearance.

       Because insufficient evidence supports Mr. Blocher’s knowledge of the

requirement that he appear on March 26, the bail jumping convictions must be reversed.

II.    THE STATE PRESENTED SUFFICIENT EVIDENCE THAT THE CONTACT WITH MS.
       MALINOSKY CHARGED AS COUNT ONE WAS A NO-CONTACT ORDER VIOLATION,
       AND DISTINCT FROM THE VIOLATION CHARGED AS COUNT TWO

       Mr. Blocher argues for the first time on appeal that creating a Facebook group that

included Ms. Malinosky was not a violation of the no-contact order; alternatively, he

argues that the count one charge for creating the group cannot be distinguished from the

count two charge for posting lyrics, and convictions on both counts constitute double

jeopardy. In support he states, conclusorily, that “[a]dding a person’s name to a

[Facebook] group does not indicate that there has been a communication” and “the

creation of the group and the posting of the song lyrics are so interrelated as to constitute

a single offense.” Br. of Appellant at 21, 23.

                                             12
No. 36428-3-III
State v. Blocher


       Violation of a no-contact order “has three essential elements: ‘the willful contact

with another; the prohibition of such contact by a valid no-contact order; and the

defendant’s knowledge of the no-contact order.’” State v. Washington, 135 Wn. App.

42, 49, 143 P.3d 606 (2006) (quoting State v. Clowes, 104 Wn. App. 935, 944, 18 P.3d

596 (2001)); see also RCW 26.50.110; RCW 10.99.050(2)(a).

       At trial, Mr. Blocher did not contend that creating a Facebook group and making

the first post to the group would be a single act, constituting a single contact. See RP

512. His theory at trial was that the “Hope you guys are alright!” group was created by

Mr. Glenn in 2014, and when Mr. Blocher used the already-created group to

communicate with Mr. Glenn, he did not believe that Ms. Malinosky would receive the

posts. Given that defense theory, witnesses were not examined about the lapse of time, if

any, between what the State contended was Mr. Blocher’s creation of the Facebook group

on August 3, 2016, and the posting of the lyrics that occurred on the same day. Neither

lawyer spent much time having Ms. Malinosky or Officer Ingraham explain the acts on

Mr. Blocher’s end or the perceptions on Ms. Malinosky’s that made them two distinct

contacts.

       Given the defense theory at trial, there was not much evidence on these matters,

but there was enough. Ms. Malinosky testified that when groups are created on

Facebook, “[T]hey will pop up on your message feed.” RP at 286. She identified the

State’s exhibit 7 as a photograph of a group page that appeared in her Facebook account

                                             13
No. 36428-3-III
State v. Blocher


for the “Hope you guys are alright!” group, identifying the members (after Mr. Glenn left

the group) as herself and Mr. Blocher. In cross-examining Ms. Malinosky, Mr. Blocher’s

lawyer elicited her confirmation that “according to [her] phone” Mr. Blocher created the

group on August 3, as well as her testimony that “[y]ou just all of a sudden you’re in this

group and then you can—you—it pops up on your screen and then you can leave the

group.” RP at 315, 328.

       The no-contact order imposed on Mr. Blocher prohibited him, among other things,

from contacting Ms. Malinosky indirectly, through others, by electronic means. As

earlier explained, the test for determining the sufficiency of the evidence is whether, after

viewing the evidence in the light most favorable to the State, any rational trier of fact

could have found guilt beyond a reasonable doubt. Witherspoon, 180 Wn.2d at 883.

Viewing the evidence in the light most favorable to the State, reasonable jurors could find

that the creation of the Facebook group, in and of itself, caused a notification to appear in

Ms. Malinosky’s news feed, and the posting of the song lyrics appeared separately.

       Turning to Mr. Blocher’s double jeopardy challenge, both the federal and state

constitution “protect a defendant from being punished more than once for the same

offense.” State v. Sutherby, 165 Wn.2d 870, 878, 204 P.3d 916 (2009); see also U.S.

CONST. amend. V; WASH. CONST. art. I, § 9. Protection from double jeopardy

encompasses three aspects and Mr. Blocher invokes the third: a person cannot “receive

multiple punishments for the same offense.” State v. Villanueva-Gonzalez, 180 Wn.2d

                                             14
No. 36428-3-III
State v. Blocher


975, 980, 329 P.3d 78 (2014). An allegation that a conviction constitutes double

jeopardy can be raised for the first time on appeal. State v. Adel, 136 Wn.2d 629, 631-32,

965 P.2d 1072 (1998). Claims of double jeopardy present questions of law that we

review de novo. State v. Hughes, 166 Wn.2d 675, 681, 212 P.3d 558 (2009).

       “When a defendant is convicted for violating one statute multiple times, the proper

inquiry is ‘what “unit of prosecution” has the Legislature intended as the punishable act

under the specific criminal statute.’” State v. Reeder, 184 Wn.2d 805, 825, 365 P.3d

1243 (2015) (quoting Adel, 136 Wn.2d at 634). “The unit of prosecution for a crime may

be an act or a course of conduct.” State v. Tvedt, 153 Wn.2d 705, 710, 107 P.3d 728

(2005).

       RCW 26.50.110(1) provides that when a person restrained by a no-contact order,

knowing of the order, commits “a violation” of certain provisions, it is a gross

misdemeanor. (Emphasis added.) RCW 26.50.110(5) makes such “a violation” a class C

felony if the offender has at least two previous convictions for violating the provisions of

a valid foreign protection order or an order issued under certain Washington statutes.

(Emphasis added.) This court has long held that the unit of prosecution under RCW

26.50.110 is each individual prohibited contact. State v. Allen, 150 Wn. App. 300, 313,

207 P.3d 483 (2009); State v. Brown, 159 Wn. App. 1, 10-11, 248 P.3d 518 (2010). As

this court observed in Brown, “The Supreme Court ‘has consistently interpreted the

legislature’s use of the word “a” in a criminal statute as authorizing punishment for each

                                             15
No. 36428-3-III
State v. Blocher


individual instance of criminal conduct, even if multiple instances of such conduct

occurred simultaneously.’” Id. at 11 (quoting State v. Ose, 156 Wn.2d 140, 147, 124

P.3d 635 (2005)).

       Since counts one and two charged separate instances of criminal conduct, Mr.

Blocher’s conviction for both did not constitute double jeopardy.

III.   IN RESENTENCING MR. BLOCHER, HIS SENTENCE IN THIS MATTER WILL
       PRESUMPTIVELY RUN CONCURRENTLY WITH HIS SENTENCE IN THE 102-4 MATTER,
       NOT CONSECUTIVELY

       Finally, Mr. Blocher argues that the trial court erred when it stated it would run his

sentence in this case consecutive to the sentence imposed in the 102-4 matter. He argues

that under RCW 9.94A.589(3), the sentences presumptively run concurrently, with

discretion in the court to impose consecutive sentences. He further argues that RCW

9.94A.589(3) is subject to RCW 9.94A.589(1), under which a court can impose

consecutive sentences only under the exceptional sentence provisions of RCW

9.94A.535. We agree in part.

       RCW 9.94A.589(3) applies “whenever a person is sentenced for a felony that was

committed while the person was not under sentence for conviction of a felony.” It

applies here, since the no-contact violations were committed in August 2016, a time

when Mr. Blocher had been charged in the 102-4 matter, but was not yet serving a

sentence in that or any other felony matter. Under RCW 9.94A.589(3):




                                             16
No. 36428-3-III
State v. Blocher


       the sentence shall run concurrently with any felony sentence which has
       been imposed by any court . . . subsequent to the commission of the crime
       being sentenced unless the court pronouncing the current sentence
       expressly orders that they be served consecutively.

       The State argues on appeal that the trial court correctly applied the statute, since it

expressly ordered that Mr. Blocher’s sentence run consecutive to that imposed in the 102-

4 matter. But when the court imposed consecutive sentences, it was being told by the

State that the sentences were presumptively consecutive. It is not clear that the trial court

would have done the same thing had it realized that the sentences were presumptively

concurrent.

       Mr. Blocher also argues that under RCW 9.94A.589(1)(a), the court could impose

consecutive sentences only under the exceptional sentence provisions of RCW

9.94A.535. Here, we disagree. RCW 9.94A.589(1)(a) applies “whenever a person is to

be sentenced for two or more current offenses.” “While the [Sentencing Reform Act of

1981, chapter 9.94A RCW,] does not formally define ‘current offense,’ the term is

defined functionally as convictions entered or sentenced on the same day.” In re Pers.

Restraint of Finstad, 177 Wn.2d 501, 507, 301 P.3d 450 (2013). The convictions in the

102-4 matter were not entered or sentenced on the same day as the convictions in this

matter. RCW 9.94A.589(1)(a) does not apply.




                                              17
No. 36428-3-III
State v. Blocher


                     STATEMENT OF ADDITIONAL GROUNDS

       In a pro se statement of additional grounds (SAG), Mr. Blocher raises three. The

third relates to the bail jumping convictions, which we reverse. We address the first and

second.

       Insufficient evidence. Mr. Blocher contends the State failed to present sufficient

evidence of the no-contact violations charged in counts 1, 2 and 3, because it failed to

prove he knowingly contacted Ms. Malinosky or that he created the Facebook group.

       The jury was correctly instructed that “[t]he law does not distinguish between

direct and circumstantial evidence in terms of their weight or value,” and that

“circumstantial evidence” refers to “evidence from which, based on your common sense

and experience, you may reasonably infer something that is at issue in this case.” CP at

225. The jury received the following correct instruction on its role in weighing the

evidence:

              You are the sole judges of the credibility of each witness. You are
       also the sole judges of the value or weight to be given to the testimony of
       each witness. In considering a witness’s testimony, you may consider . . .
       the manner of the witness while testifying; any personal interest that the
       witness might have in the outcome or the issues; . . . the reasonableness of
       the witness’s statements in the context of all of the other evidence; and any
       other factors that affect your evaluation or belief of a witness or your
       evaluation of his or her testimony.

CP at 221.




                                            18
No. 36428-3-III
State v. Blocher


       The jury was presented with evidence from which it could infer that Mr. Blocher

created the Facebook group and knew that its creation would appear in Ms. Malinosky’s

Facebook news feed, as would messages posted to the group. Among that evidence was

Ms. Malinosky’s and Officer Ingraham’s testimony and the content of the messages,

which the jury could reasonably find were intended for Ms. Malinosky, not Mr. Glenn.

The jury was not required to believe Mr. Blocher.

       Hearsay. During trial, defense counsel objected to the photographs of the screen

of Ms. Malinosky’s cell phone on hearsay grounds. While the State argued that it was

not offering the photographs for the truth of the content of the messages, the defense

argued that the State was relying on language generated by Facebook that “Timothy

Bryant Blocher created this group.” Ex. P-8. Mr. Blocher argued that to admit the

content generated by Facebook, the State would need to present a record custodian from

Facebook to qualify the news feed copies as a business record.

       Here, however, the content that Mr. Blocher found objectionable was not a

statement made by a human being who could be cross-examined. Throughout the

argument of Mr. Blocher’s objection and during testimony it was agreed that the

statement “Timothy Bryant Blocher created this group” would have been generated by

computer code, not a Facebook employee. See, e.g., RP at 299 (defense counsel

characterizing the statement as made “by Facebook or Facebook’s algorithm, or



                                            19
No. 36428-3-III
State v. Blocher


whatever”); RP at 363 (Officer Ingraham testifying that the information was

“automatically generated.”).

      Our Supreme Court has described the reasons for the hearsay rule:

      Some of the reasons why hearsay evidence is not ordinarily admissible are,
      that the person quoted is not before the court and not subject to cross-
      examination, a right which all courts have held to be inviolate except in
      certain instances arising largely because of the necessities of the situation;
      that the person quoted was not under oath; and the probability that the
      person testifying has misunderstood, misinterpreted, or colored what had
      been told him. In other words, hearsay evidence is ordinarily refused by
      the courts because of the manifest inherent dangers in connection with
      it. . . . The appellants should have the right to search out these matters
      by means of cross-examination.

State v. Gibson, 115 Wash. 512, 513-14, 197 P. 611 (1921).

      What is at issue when a statement such as the one at issue here is generated by

computer code is not truth, but design and accuracy. What was needed was not to

explore whether someone misunderstood, misinterpreted, or mischaracterized what they

were told, but to explore what triggered computer generation of the statement, “Timothy

Bryant Blocher created this group,” and the other content Ms. Malinosky saw in her news

feed. Ms. Malinosky offered her inference, based on her experience with Facebook

groups, that such a message is generated when a group is created, and, in her experience,

it identifies the Facebook user who created the group. No objection was made under ER

701. Officer Ingraham offered his understanding as an expert qualified by experience

and training that such a message is generated when a group is created and identifies the



                                            20
No. 36428-3-111
State v. Blocher


Facebook user who created the group. No objection was made under ER 702. While a

software engineer from Facebook might be the gold standard to explain what triggered

the generation of the statement in Ms. Malinosky's news feed, the State was not required

to present the gold standard.

       We reverse Mr. Blocher's convictions for bail jumping and remand for

resentencing.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                    ?;~(M~·ff-
                                                    doway,J.

WE CONCUR:




Pennell, J.




                                            21